MEMORANDUM OPINION
BUSSEY, Judge.
This is an original proceeding in which petitioner seeks his release from confinement on the same grounds which he unsuccessfully sought his release in the District Court of Pittsburg County before the Honorable Robert J. Bell, District Judge.
After carefully reviewing the pleadings herein, we adopt with approval the findings of the Honorable Robert Bell in the proceedings filed in his court. In the court’s order he succinctly stated:
“Petitioner pleads that on October 10, 1964 he received two concurrent sentences ; that on September 9, 1965, he was paroled; that on March 3,1966, the parole was revoked but he was held in jail until March 24, 1966 when he was sentenced to another two year term. He complains he was billed in on the la§t case and on the expiration of same was re-billed in on the first two cases. He states his release date will be April 23,' 1968.
It is deemed absolutely immaterial whether he served the last sentence first as all of the sentences must be served. *491Petitioner does not pray for the 21 days jail time after the revocation of his parole and prior to his last sentence. Therefore, this issue is not considered and could not be considered prior to April 2, 1968.
The Petition for Writ of Habeas Corpus is summarily denied.
Dated the 24th day of July, 1967.”
For the reasons above set forth, the writ prayed for is denied. Writ denied.
BRETT, J., and NIX, P. J., concur.